By the Court.
The Court of Common Pleas dismissed the appeal, on the ground, that it did not appear by the record, when the appeal was demanded; but upon inspecting the transcript, we find all the proceedings in the cause, before the Justice, regularly entered, in consecutive order, under date of the 16th July 1836, the day on which the trial took place. In the absence- therefore of any evidence to the contrary, or any circumstance to lead to a different conclusion, we must take the fact to be, that the appeal was demanded, on that day, after the Judgment had been rendered. Let a mandamus issue as prayed for.

A mandamus allowed.